PER CURIAM.
We fully concur with Judge Hough, and affirm on his opinion.
There would have been no collision with either vessel, had the Putnam carried out the navigation she agreed to, which involved no departure from the rules, and was the proper navigation for the Binghamton and the Putnam to agree on when, bearing, green to green, they exchanged signals. The Putnam was not warranted in changing her course when she heard the subsequent long blast from the Binghamton. Possibly she might, without fault, have checked her own motion to see what the ferryboat was going to do; but she was in fault, when starboard to starboard was the course the rules indicated and which both had agreed to, in suddenly undertaking to pass port to port.
No doubt the master of the Binghamton should have seen the Cowen sooner. The latter must have been about opposite or a bit below the Binghamton’s slip when she came out and turned down river. But this failure to see the Cowen earlier did'not cause the trouble. The Binghamton had already overtaken the Cowen, and at her own rate of speed —nearly double that of the tug—could safely have gone on and crossed the Cowen’s bow, had not the Putnam got in the way and thereby made it necessary for her to stop and maneuver to make the contact of the Putnam and Binghamton less perilous for the passengers on both boats.
The decrees are affirmed, 'the first with interest, and a single bill of costs in both suits.